DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/22 has been entered.

Response to Amendment
	The amendment filed 6/20/22 has been accepted and entered. Accordingly, claims 1, 7, 9, and 14 are amended, and claim 21 is canceled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0227561 to Hiramatsu et al. (“Hiramatsu”) in view of “A PATH PLANNING AND OBSTACLE AVOIDANCE ALGORITHM FOR AN AUTONOMOUS ROBOTIC VEHICLE” to Ghangrekar, thesis, p. 1-92, available at https://webpages.uncc.edu/~jmconrad/GradStudents/Thesis_Ghangrekar.pdf (2009) 
	With respect to claims 1 and 7, Hiramatsu discloses an autonomous harvester travel system that manages autonomous travel of a harvester that travels while harvesting in a work site (¶12 “control section allows the harvester to autonomously travel along the route generated by the route generating section”), the system comprising: 
a satellite positioning module that outputs positioning data indicating a vehicle position of the harvester (¶84 “the autonomous travel harvester 1 receives signals from GPS satellites 37”) (i.e., 37, FIG. 1); and 
one or more processors programmed and/or configured to set an area to be harvested in the work site (¶ 111 “an outer region of a work region HA where work is conducted with the autonomous travel harvester 1 and the travel harvester 100 or with the autonomous travel harvester 1 as illustrated in FIG. 5 is set”) (FIG. 20, travel route element set including points p-u, with travel route element sets pq, qr, rs, st, tu wherein all travel elements are required to be on the harvested field, i.e., ; ¶273 “the field shape HK may be automatically generated by the remote control device 112 from the acquired travel trajectory J”; ¶ 267 “travel region specifying device (the work route generation device 150) . . . corrects field shape HK so that the field does not include a region outside the travel trajectory J”; ¶252-254 “field shape HK corresponding to a triangle rst is erroneously set as a part of the field H ( a region inside the field H) . . . the work route Ra . . . might be set outside the field H . . . prevent setting of the work route . . . in a range outside the field H . . . if it is detected that a specific point on the set field shape HK is located outside the specified travel trajectory region JA, the remote control device 112 can determine that setting of the field shape HK is in error (i.e., the field shape HK extends off from the actual field H); 257 “travel region specifying device (the work route generation device 150) with the configuration described above can help prevention of erroneous setting of the route . . . outside the field H”)
calculate a travel route element set, the travel route element set being an aggregate of multiple travel route elements to be traveled while harvesting that cover the area to be harvested, and store the travel route element set so as to be capable of readout (¶112 “a route R is automatically generated. The route R includes the work route Ra and the travel route Rb. The work route Ra is a route generated in the work region HA”) (claim 1 “a route generating section configured to generate a route of the body part in the travel region, wherein in the travel region stored in the memory section”) (FIG. 20, travel route element set including points p-u, with travel route element sets pq, qr, rs, st, tu wherein all travel elements are required to be on the harvested field); 
select, during travel while harvesting of the harvester in a current travel route element, a next travel route element, which is to be traveled while harvesting after the travel while harvesting is completed for the current travel route element, sequentially from the travel route element set 
(i.e., FIG. 14 Ra(n) includes separate travel route elements (Ra(n-2), (Ran-4), etc., wherein during travel while harvesting in a current travel route element (i.e., 1 is in Ra(n) currently), the next travel route element which is to be traveled while harvesting is selected (i.e., Ra(n-2) after the travel while harvesting is completed for the current travel route element (i.e., after Ra(n) is completed), sequentially from the travel route element set (i.e. set of total travel route elements comprising n travel route elements), ¶ 202 “autonomous travel work vehicle 1 is configured to conduct work on every other work route Ra to the n-th work route Ra(n) in the n work routes Ra, Ra, ... generated by the work route generation device 150”; ¶ 205-26 “every other work route Ra to the work route Ra(n-1 ) preceding, by one route, the n-th work route Ra(n) in n work routes Ra, Ra, . . . formed by the work route generation device 150 . . . sequentially travels”); ¶289 “sequentially traveling on the work routes R1, R2 included in the work route Ra, the order of work routes is set as the next work route, that is, setting enters from the current work route to the next work route while skipping adjacent work routes”; wherein the same principle applies for the various other figures i.e., FIG. 6 and 11, R1-R4, FIG. 16, FIG. 17 rows Ra; FIG. 20, travel route element set including points p-u, with travel route element sets pq, qr, rs, st, tu wherein all travel elements are required to be on the harvested field. FIG. 25-32, etc.) (claim 6 “travel region specifying section configured to specify a travel region where the body part travels based on a plurality of selection points selected from the travel trajectory”) (i.e., ¶242 “the travel region where the body part 2 travels based on the plurality of selection points p through u selected from the travel trajectory J”) (Fig. 20-22); and 
cause the harvester to travel autonomously on the basis of the next travel route element and the vehicle position (claim 1 “detect positional information on the body part . . . store a travel region where the body part travels, control section configured to control travel of the body part and work by the work machine in the travel region . . . detects a current position of the body part, the control section allows the harvester to autonomously travel along the route generated by the route generating section”) (¶289 “sequentially traveling on the work routes R1, R2 included in the work route Ra, the order of work routes is set as the next work route, that is, setting enters from the current work route to the next work route while skipping adjacent work routes”; ¶274 GPS antenna 34 configured to acquire the current position Z as the positional information on the body part 2 . . . specify the travel trajectory . . . body part 2 travels based on the corners p through u as the plurality of selection points selected from the travel trajectory J”; ¶ 85 “information acquisition units connected to the autonomous travel controller 3 07 acquire a travel state of the autonomous travel work vehicle 1 as various types of information, and control units connected to the autonomous travel controller 307 control autonomous travel of the autonomous travel work vehicle 1. Specifically, the positioning control unit 306 receives radio waves transmitted from the GPS satellites 37, 37, . . . and obtains positional information on the body part 2 with intervals of a set time. The gyro sensor 31 and the azimuth angle detecting section 32 obtain displacement information and orientation information on the body part 2. Based on these positional information, displacement information, and orientation information, autonomous travel is performed by controlling the steering actuator 40, the transmission means 44, the elevation actuator 25, the PTO engaging/disengaging means 45, and the engine controller 3 02, for example, so that the body part 2 travels along previously set routes (a travel route and a work route) R for automatic work”)
wherein the selected next travel route element does not cover all of the rest of the area to be harvested.
(i.e., next selected route Ra(n-2) from current route Ra(n) does not cover all of the rest of the area to be harvested, merely the next row to be harvested, FIG. 15); and 
With respect to the limitation “repeat the selection of the next travel route element and the causing of the harvester to travel autonomously on the basis of the next travel route element and the vehicle position, wherein each selection of the next travel route element selects only a single travel route element as the next travel route element”, the specification and claim 1 indicate that sequential travel of route elements encompasses selecting during travel in a current route, the next travel route element which is to be traveled, and that a series of route elements selected in sequence1, as opposed to selecting all route elements at the same time, also encompasses a repeated selection of the next route element such that each sequential selection only “selects” a single travel route element as the next route element, i.e., sequential travel of multiple route elements necessarily includes selection of a single route element that will be traveled next. For example, the specification, with respect to “in sequence” states that sequential selection includes selecting only a single next travel route element repeatedly, even when the entire route comprised of the individual next travel route elements is known in advance (i.e., Spec. ¶ 90; ¶ 128 “element selecting unit 63 sequentially selects the travel route elements on the basis of a work plan manual received from the management center KS or travel  patterns input manually from the communication terminal 4 (e.g., a linear back-and-forth travel pattern or a spiral travel pattern), the vehicle position, and the state information output from the work state evaluating unit 55”). Accordingly, selection in sequence will always only select the next single route travel element as the next travel route element. 
Hiramatsu also discloses repeatedly selecting and traveling only a single travel route element as the next travel route element set, during travel, since Hiramatsu explicitly teaches that the single route elements are traveled sequentially, i.e., each individual route element is selected for travel one after the other, in order, during travel rather than being selected for travel at the same time. See Hiramatsu (¶ 289 “if a skip of N routes is selected, a route is generated by N-route skip . . . arranging the n-the route . . . specifically, in sequentially traveling on the work routes R1, R2, . . . included in the work route Ra . . . a work route separated from the current work route . . . is set as the next work route . . . setting enters from the current work route to the next work route while skipping two adjacent work routes (e.g., traveling on R4 after R1, for example); ¶¶ 206-207 “the autonomous travel work vehicle 1 sequentially travels from the work route Ra(n-4), to the travel route Rb, the work route Ra(n-2), the travel route Rb, and then the work route Ra(n) in this order”; ¶ 296 “With the generation of routes R described above, a two-route skip that enters a next work route while skipping two or more adjacent work routes can be maintained using a simple algorithm in which the order of travel is sequentially set”). 
Hiramatsu additionally teaches that the selection of the individual next travel route element can be repeatedly changed at any time during travel while harvesting of a current route element (¶ 125 “setting of the travel end position Gr can be automatically updated in the middle of work by the work route generation device 150 in consideration of a travel position of the travel work vehicle 100” wherein changing the travel end position also necessarily changes the next travel route element to be selected next (i.e., ¶ 211, 206, FIG. 14 and corresponding description, with alternate next travel route elements being selected depending on variant end position selections, Gr1, Gr2). 
With respect to the amended limitation “select, during travel . . . using one or more dynamic rules2, a next travel route element, Hiramatsu discloses using dynamic rules i.e., “the state of the harvester 1, the state of the work site, commands from a monitoring party (including a driver, an administrator, and so on), in real time” (Spec. ¶90; Hiramatsu, ¶85-86  “acquire a travel state . . . various types of information . . . obstacle sensor . . . connected to control section 30 so that contact with an obstacle can be avoided . . . obstacle sensor 41 constituted by a laser”; ¶104 “If an obstacle is present on the field H, the tractor is moved to the position of the obstacle, and an obstacle setting button (not shown) is touched so that the tractor can travel around the obstacle” – an example of “commands from the monitoring party”). However, Hiramatsu does not clearly indicate that the processor using the dynamic rules is the cause of the subsequent autonomous travel since the example provided uses human input “obstacle setting button”. 
Ghangrekar, from the same field of endeavor, discloses path planning of an autonomous vehicle, for example, across an outdoor farming field (FIG. 3-1, p. 23, “filed: any open space . . . farm”) that calculates a travel route element set including aggregate of multiple travel route elements (i.e., FIG. 3-3, wherein black arrows between each number, i.e., 1-2, 2-3, etc. are the travel route elements) that cover an entire field (i.e., green box FIG. 3.3);
select, during travel while harvesting of the harvester in a current travel route element, using one or more dynamic rules, a next travel route element, which is to be traveled while harvesting after the travel while harvesting is completed for the current travel route element sequentially from the travel route element set and cause the harvester to travel autonomously on the basis of the next travel route element and the vehicle position,
(i.e., dynamic rules include state of the worksite, wherein section 3.2.2. discloses using dynamic rules by obstacle detection, 3.6.3 “obstacle detection . . . input from LIDAR and calculates obstacle position with respect to scan point”; 3.2.2 “avoidance of a newly discovered obstacle . . . If the goal point of the current scan point is not reachable due to presence of a newly-discovered obstacle, the goal point is checked for reach ability from any of its other reach points”; Example 3.3 shows selection at point 14 of a dynamically changed new travel route element from 14 to 11 instead of 14 to 15); p. 37-48 for additional examples and explanation); and 
repeat the selection of the next travel route element and the causing of the harvester to travel autonomously on the basis of the next travel route element and the vehicle position, wherein each selection of the next travel route element selects only a single travel route element as the next travel route element
(at each node or scan point, the system checks for a newly discovered obstacle i.e., p. 27 item 9 “case of no known or newly-discovered obstacles the vehicle continues moving along the specific pattern of trajectory till the last scan point (destination) is reached, p. 29 item 13 “When the vehicle reaches scan point 14, it finds the consecutively next scan point (in this case 15) to be marked as unreachable”; p. 30 item 14 “immediate next scan point after 14 is found to be not reachable, a search is made for the consecutively next scan points to be set”; wherein at each scan point based on dynamic rules (i.e., presence or absence of obstacles are checked using LIDAR, wherein dynamic rules include a field state, Spec. ¶90), and will either select a next single route element via a local path around an obstacle or select a next single travel route element based on the main path (i.e., p. 31 item 5 “A local path is a path that goes around the obstacle in order to avoid it and then resume the main path. In case of the main path, the ATV maneuvers using the consecutively numbered scan points along the trajectory”)
(p. 32 item 11 “per this algorithm irrespective of the position of the obstacle in the field, the source scan point and the alternate goal scan point will always differ in their Y positions (irrespective of their X positions)”; p. 33 17 “This reach point is then termed as alternate goal. The same procedure continues till the source becomes a reach point of an alternate goal along the local path”; p 33-34 “for each case based on the positioning, preferences are set to choose the reach point on left, right, bottom or top. Eight quadratic cases and specific sequence of four preferences is set for selecting each alternate goal”; p. 35-36 “As per this algorithm, to select the best reach point (alternate goal) in a local path initially the case number is matched depending upon the positioning of source and alternate goal. As per the case, the best reach point is then selected (depending upon reach ability) based on the preference given in the sequence”)
(i.e., if a new obstacle is discovered at consecutive current scan points, the selection process of selecting a next single route element must take place even if a further goal point is not the next single route element, p. 36 “If the goal point of the current scan point is not reachable due to presence of a newly-discovered obstacle, the goal point is checked for reach ability from any of its other reach points”; p. 37-46). 
	Accordingly, Ghangrekar also teaches the limitation “repeat the selection of the next travel route element and the causing of the harvester to travel autonomously on the basis of the next travel route element and the vehicle position, wherein each selection of the next travel route element selects only a single travel route element as the next travel route element”, since for every current scan point, the vehicle searches for newly discovered obstacles (abstract, p. iii “algorithm . . . path planning for ATVs in the presence of . . . newly discovered obstacles. This algorithm helps the ATV to maneuver in an open
field in a specific pattern and avoid the obstacles, if any, along its path”; p. 6 “modifies the plan locally as the robot discovers obstacles with its sensors”). For example, FIG. 3-1 – 3-2 and corresponding description in pp. 23-37, Ghangrekar teaches for each scan point (1-36, FIG. 3-1) the ATV scans in a maximum X and Y LiDAR scan range to discover new obstacles (p. 24, “10) scan point: point on the field where the vehicle will scan the 180 degree area in front of it”; 3.2.2, p. 26 titled “Avoidance of newly discovered obstacles”, “create local path for newly discovered obstacles run time when the newly discovered obstacles are detected”), which only reaches to the next scan point (FIG. 3-1, Y scan range, X scan range, p. 23,  8) “maximum distance up to which LiDAR can scan ahead”, 9) “scan area: 180 degree area in front of the LiDAR”, 13) “X scan range”, 14) “y scan range”) such that Ghangrekar teaches newly discovered obstacles are scanned for at every scan point in order to repeatedly carry out the selection of a single route element as the next travel route element in the case of an obstacle being detected. 
wherein the selected next travel route element does not cover all of the rest of the area to be harvested (i.e., p. 37-48; FIG. 3-14 explored, selected and subsequently traveled nodes at each depth level do not cover the rest of the area to be harvested; p. 37 “2) Initially, the source Y (Y coordinate of 14) is less than goal Y(Y coordinate of 17). So main case 1(local left path) is considered for deciding the local path. 3) Initially 17 acts as the alternate goal. So we have case 1.1 ((SourceY < AltGoalY) and (SourceX == AltGoalX)). As per the sequence preference is first given to the ‘top’ reach point of 17. In this case it happens to be scan point 16. Since 16 is not reachable (inside the imaginary square) next preference of the ‘left’ reach point is checked. Reach point number 8 of alternate goal 17 on its left is reachable and so is set the new alternate goal. This is shown in Figure 3-8”; p. 38-39 “The same case continues for alternate goal points 9 and 10. For both these cases since first reach point preference on ‘Top’ is available 10 becomes the alternate goal of 9, and similarly 11 becomes the alternate goal of 10. This is shown in Figure 3-10” Fig. 3-12 “the search begins from the root at depth level 1. If the goal is not found, the search proceeds to the second level. Here, all the nodes throughout the breadth of the level are searched for from left to right. So P1, P2 and P3 are searched to match with the goal. If not, the search proceeds to the third depth level. Again here all the nodes throughout the breadth of this level (P1C1, P1C2, P1C3 ….. P3C3) are searched”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to “select, during travel . . . using one or more dynamic rules, a next travel route element” as taught by Ghangrekar such that the combination of Hiramatsu in view of Ghangrekar select, during travel while harvesting of the harvester in a current travel route element, using one or more dynamic rules, a next travel route element, which is to be traveled while harvesting after the travel while harvesting is completed for the current travel route element, sequentially from the travel route element set; and cause the harvester to travel autonomously on the basis of the next travel route element and the vehicle position in order to provide an alternative to human driver input, such as a driver hitting an obstacle avoidance button as disclosed in Hiramatsu, in order to improve ease of use and decrease the amount of time required to complete harvesting through automation. 
The combination further provides predictable alternate paths during autonomous travel of a work site in order to avoid obstacles and to anticipate changes in that regularly occur in outdoor environments (abstract, iii “capable of path planning for ATVs in the presence of completely known and newly-discovered obstacles. This algorithm helps the ATV to maneuver in an open field in a specific pattern and avoid the obstacles, if any, along its path”) (p. 8 “outdoors there are more chances that that the environment will change over time”) (p. 8 “Algorithm built should be optimum enough for obstacle avoidance”) while covering an entire work area such as a farming field (1, “this algorithm is that it does not simply create a path between a source to its destination, but it makes sure that the vehicle covers the entire field area when navigating from the source to its destination”). 
In addition, the limitation “repeat the selection of the next travel route element and the causing of the harvester to travel autonomously on the basis of the next travel route element and the vehicle position, wherein each selection of the next travel route element selects only a single travel route element as the next travel route element” is also an obvious use case to a PHOSITA at the time of effective filing in view of the combined teachings of Hiramatsu and Ghangrekar since Ghangrekar teaches searching for newly discovered obstacles at every scan point, and is capable of repeatedly selecting only a single route travel route element as the next travel route element, at successive scan points during a use case that a newly discovered obstacle is repeatedly discovered at successive or multiple scan points, thereby providing the benefit automatic obstacle detection and avoidance at every scan point as well as efficient path planning to complete a travel plan in view of the detected obstacles. 

With respect to claims 2 and 8, Hiramatsu in view Ghangrekar disclose wherein the area setting unit sets an area on an outer peripheral side of the work site circled by the harvester as an outer peripheral area, and sets the inner side of the outer peripheral area as the area to be harvested (Hiramatsu, ¶ 103 “When new field setting is selected, as illustrated in FIG. 4, the tractor (the autonomous travel harvester 1) is positioned at a corner A of four corners in a field H, and a button "measurement start" is touched. Thereafter, the tractor is caused to travel along the outer periphery of the field H, and a field shape is registered. Subsequently, from the registered field shape, an operator registers corner positions A, B, C, and D and inflexion points to specify a field shape”) (Hiramatsu, FIG. 4) (Hiramatsu, ¶ 111 “periphery setting is performed . . . side margins HC serving as non-work regions adjacent to the field periphery at the left and right sides of the field ”) (Hiramatsu, ¶18 “the travel region includes a first region including a work route on which work is performed with the work machine and a second region not including a work region where work is performed with the work machine”).

  	With respect to claim 3, Hiramatsu in view Ghangrekar disclose the one or more processors are further programmed/ configured to
	output state information found by evaluating a work environment of the harvester; and 
	(Hiramatsu ¶ 86 “obstacle sensor 41 is provided in the autonomous travel harvester 1, and is connected to the control section 30 so that contact with an obstacle can be avoided”; ¶70 state of engine; ¶ 85 “information acquisition units connected to the autonomous travel controller 307 acquire a travel state of the autonomous travel work vehicle 1 as various types of information, and control units connected to the autonomous travel controller 307 control autonomous travel of the autonomous travel work vehicle 1”; Hiramatsu, ¶85-85  “acquire a travel state . . . various types of information . . . obstacle sensor . . . connected to control section 30 so that contact with an obstacle can be avoided . . . obstacle sensor 41 constituted by a laser”; ¶104 “If an obstacle is present on the field H, the tractor is moved to the position of the obstacle, and an obstacle setting button (not shown) is touched so that the tractor can travel around the obstacle” – an example of “commands from the monitoring party”)
select the next travel route element from the travel route element set on the basis of the vehicle position and the state information
(Ghangrekar i.e., dynamic rules include state of the worksite, wherein section 3.2.2. discloses using dynamic rules by obstacle detection, 3.6.3 “obstacle detection . . . input from LIDAR and calculates obstacle position with respect to scan point”; 3.2.2 “avoidance of a newly discovered obstacle . . . If the goal point of the current scan point is not reachable due to presence of a newly-discovered obstacle, the goal point is checked for reach ability from any of its other reach points”; Example 3.3 shows selection at point 14 of a dynamically changed new travel route element from 14 to 11 instead of 14 to 15); p. 37-48 for additional examples and explanation; wherein the selected next travel route element does not cover all of the rest of the area to be harvested (i.e., p. 37-48; FIG. 3-14 explored, selected and subsequently traveled nodes at each depth level do not cover the rest of the area to be harvested; p. 37 “2) Initially, the source Y (Y coordinate of 14) is less than goal Y(Y coordinate of 17). So main case 1(local left path) is considered for deciding the local path. 3) Initially 17 acts as the alternate goal. So we have case 1.1 ((SourceY < AltGoalY) and (SourceX == AltGoalX)). As per the sequence preference is first given to the ‘top’ reach point of 17. In this case it happens to be scan point 16. Since 16 is not reachable (inside the imaginary square) next preference of the ‘left’ reach point is checked. Reach point number 8 of alternate goal 17 on its left is reachable and so is set the new alternate goal. This is shown in Figure 3-8”; p. 38-39 “The same case continues for alternate goal points 9 and 10. For both these cases since first reach point preference on ‘Top’ is available 10 becomes the alternate goal of 9, and similarly 11 becomes the alternate goal of 10. This is shown in Figure 3-10” Fig. 3-12 “the search begins from the root at depth level 1. If the goal is not found, the search proceeds to the second level. Here, all the nodes throughout the breadth of the level are searched for from left to right. So P1, P2 and P3 are searched to match with the goal. If not, the search proceeds to the third depth level. Again here all the nodes throughout the breadth of this level (P1C1, P1C2, P1C3 ….. P3C3) are searched”)

With respect to claim 4, Hiramatsu in view Ghangrekar disclose wherein multiple harvesters are deployed in the work site, and the route element selecting unit selects the next travel route element from the travel route element set on the basis of the vehicle position of each harvester and the state information of each harvester (Hiramatsu i.e., 1, 100, FIG. 6, 15-17) (Hiramatsu ¶107 “route generation setting mode, a selection screen for selecting a position at which the travel harvester 100 travels relative to the autonomous travel harvester 1 is displayed. That is, a positional relationship between the autonomous travel harvester 1 and the travel harvester 100 is set”) (Hiramatsu ¶113 “The work route Ra and the travel route Rb are generated for each of the autonomous travel harvester 1 and the travel harvester 100”). 
	
With respect to claim 5, Hiramatsu in view Ghangrekar disclose wherein the travel route element set is a parallel line set constituted by parallel lines that are parallel to each other and divide the area to be harvested into rectangular shapes, and movement from one end of one travel route element to one end of another travel route element is executed through U-turn travel by the harvester (Hiramatsu, FIG. 5-6, 11, 14-16). 
With respect to claim 6, Hiramatsu in view of Ghangrekar disclose wherein the travel route element set is a mesh line set3 constituted by mesh lines that divide the area to be harvested into a mesh (Ghangrekar FIG. 3.1), and wherein a point of intersection between mesh lines serves as a route changeable point where the route of the harvester is permitted to be changed
(Ghangrekar FIG. 3.1 -3.18 “scan points” are route changeable points or nodes) (p. 1, par. 1) (p. 2, par. 2 “data is used to build a virtual map of its surroundings and build a path on the fly as the robot proceeds”) (p. 8 “optimal and robust path planning algorithm for maneuvering of autonomous vehicles in outdoor environment . . . Localize the robot inside the map; The path should be so that the vehicle covers the entire field area; Algorithm built should be optimum enough for obstacle avoidance”) (p. 18, par. 2) (p. 23, a)-d)) (p. 25 “Local path: The sub route other than the main regular path to be followed during navigation. It is created to go around any obstacle”) (FIG. 3-3) (p. 32 “The local path from 14 to 17 consists of scan points 14, 11, 10, 9, 8 and 17. As can be seen from the Figure 3-3, starting from the source, every next point is a reach point of its preceding scan point”)
(Ghangrekar i.e., dynamic rules include state of the worksite, wherein section 3.2.2. discloses using dynamic rules by obstacle detection, 3.6.3 “obstacle detection . . . input from LIDAR and calculates obstacle position with respect to scan point”; 3.2.2 “avoidance of a newly discovered obstacle . . . If the goal point of the current scan point is not reachable due to presence of a newly-discovered obstacle, the goal point is checked for reach ability from any of its other reach points”; Example 3.3 shows selection at point 14 of a dynamically changed new travel route element from 14 to 11 instead of 14 to 15); p. 37-48 for additional examples and explanation); 
(Ghangrekar i.e., p. 37-48; FIG. 3-14 explored, selected and subsequently traveled nodes at each depth level do not cover the rest of the area to be harvested; p. 37 “2) Initially, the source Y (Y coordinate of 14) is less than goal Y(Y coordinate of 17). So main case 1(local left path) is considered for deciding the local path. 3) Initially 17 acts as the alternate goal. So we have case 1.1 ((SourceY < AltGoalY) and (SourceX == AltGoalX)). As per the sequence preference is first given to the ‘top’ reach point of 17. In this case it happens to be scan point 16. Since 16 is not reachable (inside the imaginary square) next preference of the ‘left’ reach point is checked. Reach point number 8 of alternate goal 17 on its left is reachable and so is set the new alternate goal. This is shown in Figure 3-8”; p. 38-39 “The same case continues for alternate goal points 9 and 10. For both these cases since first reach point preference on ‘Top’ is available 10 becomes the alternate goal of 9, and similarly 11 becomes the alternate goal of 10. This is shown in Figure 3-10” Fig. 3-12 “the search begins from the root at depth level 1. If the goal is not found, the search proceeds to the second level. Here, all the nodes throughout the breadth of the level are searched for from left to right. So P1, P2 and P3 are searched to match with the goal. If not, the search proceeds to the third depth level. Again here all the nodes throughout the breadth of this level (P1C1, P1C2, P1C3 ….. P3C3) are searched”).

With respect to claim 9, Hiramatsu discloses a travel route generating device that generates a travel route for a harvester that travels while harvesting in a work site (Hiramatsu, ¶12 “control section allows the harvester to autonomously travel along the route generated by the route generating section”), the device comprising one or more processors programmed and/or configured to:
calculate a travel route element set, the travel route element set being an aggregate of multiple travel route elements to be traveled while harvesting that cover an area to be harvested in the work site, and store the travel route element set so as to be capable of readout,
(Hiramatsu, ¶ 111 “an outer region of a work region HA where work is conducted with the autonomous travel harvester 1 and the travel harvester 100 or with the autonomous travel harvester 1 as illustrated in FIG. 5 is set”) (FIG. 20, travel route element set including points p-u, with travel route element sets pq, qr, rs, st, tu wherein all travel elements are required to be on the harvested field, i.e., ; ¶273 “the field shape HK may be automatically generated by the remote control device 112 from the acquired travel trajectory J”; ¶ 267 “travel region specifying device (the work route generation device 150) . . . corrects field shape HK so that the field does not include a region outside the travel trajectory J”; ¶252-254 “field shape HK corresponding to a triangle rst is erroneously set as a part of the field H ( a region inside the field H) . . . the work route Ra . . . might be set outside the field H . . . prevent setting of the work route . . . in a range outside the field H . . . if it is detected that a specific point on the set field shape HK is located outside the specified travel trajectory region JA, the remote control device 112 can determine that setting of the field shape HK is in error (i.e., the field shape HK extends off from the actual field H); 257 “travel region specifying device (the work route generation device 150) with the configuration described above can help prevention of erroneous setting of the route . . . outside the field H”)
(Hiramatsu, ¶112 “a route R is automatically generated. The route R includes the work route Ra and the travel route Rb. The work route Ra is a route generated in the work region HA”) (claim 1 “a route generating section configured to generate a route of the body part in the travel region, wherein in the travel region stored in the memory section”) (FIG. 20, travel route element set including points p-u, with travel route element sets pq, qr, rs, st, tu wherein all travel elements are required to be on the harvested field)
(Hiramatsu, i.e., FIG. 14 Ra(n) includes separate travel route elements (Ra(n-2), (Ran-4), etc., wherein during travel while harvesting in a current travel route element (i.e., 1 is in Ra(n) currently), the next travel route element which is to be traveled while harvesting is selected (i.e., Ra(n-2) after the travel while harvesting is completed for the current travel route element (i.e., after Ra(n) is completed), sequentially from the travel route element set (i.e. set of total travel route elements comprising n travel route elements; ¶ 202 “autonomous travel work vehicle 1 is configured to conduct work on every other work route Ra to the n-th work route Ra(n) in the n work routes Ra, Ra, ... generated by the work route generation device 150”; ¶ 205-26 “every other work route Ra to the work route Ra(n-1 ) preceding, by one route, the n-th work route Ra(n) in n work routes Ra, Ra, . . . formed by the work route generation device 150 . . . sequentially travels”); ¶289 “sequentially traveling on the work routes R1, R2 included in the work route Ra, the order of work routes is set as the next work route, that is, setting enters from the current work route to the next work route while skipping adjacent work routes”; wherein the same principle applies for the various other figures i.e., FIG. 6 and 11, R1-R4, FIG. 16, FIG. 17 rows Ra; FIG. 20, travel route element set including points p-u, with travel route element sets pq, qr, rs, st, tu wherein all travel elements are required to be on the harvested field. FIG. 25-32, etc.) (claim 6 “travel region specifying section configured to specify a travel region where the body part travels based on a plurality of selection points selected from the travel trajectory”) (i.e., ¶242 “the travel region where the body part 2 travels based on the plurality of selection points p through u selected from the travel trajectory J”) (Fig. 20-22)
and wherein the selected next travel route element does not cover all of the rest of the area to be harvested.
(Hiramatsu, i.e., next selected route Ra(n-2) from current route Ra(n) does not cover all of the rest of the area to be harvested, merely the next row to be harvested, FIG. 15); and 
With respect to the limitation “repeat the selection of the next travel route element and the causing of the harvester to travel autonomously on the basis of the next travel route element and the vehicle position, wherein each selection of the next travel route element selects only a single travel route element as the next travel route element”, the specification and claim 1 indicate that sequential travel of route elements encompasses selecting during travel in a current route, the next travel route element which is to be traveled, and that a series of route elements selected in sequence4, as opposed to selecting all route elements at the same time, also encompasses a repeated selection of the next route element such that each sequential selection only “selects” a single travel route element as the next route element, i.e., sequential travel of multiple route elements necessarily includes selection of a single route element that will be traveled next. For example, the specification, with respect to “in sequence” states that sequential selection includes selecting only a single next travel route element repeatedly, even when the entire route comprised of the individual next travel route elements is known in advance (i.e., Spec. ¶ 90; ¶ 128 “element selecting unit 63 sequentially selects the travel route elements on the basis of a work plan manual received from the management center KS or travel  patterns input manually from the communication terminal 4 (e.g., a linear back-and-forth travel pattern or a spiral travel pattern), the vehicle position, and the state information output from the work state evaluating unit 55”). Accordingly, selection in sequence will always only select the next single route travel element as the next travel route element. 
Hiramatsu also discloses repeatedly selecting and traveling only a single travel route element as the next travel route element set, during travel, since Hiramatsu explicitly teaches that the single route elements are traveled sequentially, i.e., each individual route element is selected for travel one after the other, in order, during travel rather than being selected for travel at the same time. See Hiramatsu (¶ 289 “if a skip of N routes is selected, a route is generated by N-route skip . . . arranging the n-the route . . . specifically, in sequentially traveling on the work routes R1, R2, . . . included in the work route Ra . . . a work route separated from the current work route . . . is set as the next work route . . . setting enters from the current work route to the next work route while skipping two adjacent work routes (e.g., traveling on R4 after R1, for example); ¶¶ 206-207 “the autonomous travel work vehicle 1 sequentially travels from the work route Ra(n-4), to the travel route Rb, the work route Ra(n-2), the travel route Rb, and then the work route Ra(n) in this order”; ¶ 296 “With the generation of routes R described above, a two-route skip that enters a next work route while skipping two or more adjacent work routes can be maintained using a simple algorithm in which the order of travel is sequentially set”). 
Hiramatsu additionally teaches that the selection of the individual next travel route element can be repeatedly changed at any time during travel while harvesting of a current route element (¶ 125 “setting of the travel end position Gr can be automatically updated in the middle of work by the work route generation device 150 in consideration of a travel position of the travel work vehicle 100” wherein changing the travel end position also necessarily changes the next travel route element to be selected next (i.e., ¶ 211, 206, FIG. 14 and corresponding description, with alternate next travel route elements being selected depending on variant end position selections, Gr1, Gr2). 
However, Hiramatsu fails to overtly disclose wherein the travel route element set is a mesh line set constituted by mesh lines that divide the area to be harvested into a mesh, and a point of intersection between mesh lines is set as a route changeable point where the route of the harvester is permitted to be changed using one or more dynamic rules to select a next travel route element. 
For example, Ghangrekar discloses path planning of an autonomous vehicle, for example, across an outdoor farming field (FIG. 3-1, p. 23, “filed: any open space . . . farm”) wherein travel route elements comprise a mesh line set constituted by mesh lines that divide the area to be harvested into a mesh (FIG. 3.1), and a point of intersection between mesh lines serves as a route changeable point where the route of the harvester is permitted to be changed (FIG. 3.1 “scan points”) (p. 1, par. 1) (p. 2, par. 2 “data is used to build a virtual map of its surroundings and build a path on the fly as the robot proceeds”) (p. 8 “optimal and robust path planning algorithm for maneuvering of autonomous vehicles in outdoor environment . . . Localize the robot inside the map; The path should be so that the vehicle covers the entire field area; Algorithm built should be optimum enough for obstacle avoidance”) (p. 18, par. 2) (p. 23, a)-d)) (p. 25 “Local path: The sub route other than the main regular path to be followed during navigation. It is created to go around any obstacle”) (FIG. 3-3) (p. 32 “The local path from 14 to 17 consists of scan points 14, 11, 10, 9, 8 and 17. As can be seen from the Figure 3-3, starting from the source, every next point is a reach point of its preceding scan point”) (p. 36-40, i.e., 3.2.2 “The newly-discovered obstacle avoidance logic is same as that for the known obstacles. Only difference is that it is used to create to local path for newly discovered obstacles run time when the newly-discovered obstacles are detected during navigation”). 
(i.e., dynamic rules include state of the worksite, wherein section 3.2.2. discloses using dynamic rules by obstacle detection, 3.6.3 “obstacle detection . . . input from LIDAR and calculates obstacle position with respect to scan point”; 3.2.2 “avoidance of a newly discovered obstacle . . . If the goal point of the current scan point is not reachable due to presence of a newly-discovered obstacle, the goal point is checked for reach ability from any of its other reach points”; Example 3.3 shows selection at point 14 of a dynamically changed new travel route element from 14 to 11 instead of 14 to 15); p. 37-48 for additional examples and explanation); 
(i.e., p. 37-48; FIG. 3-14 explored, selected and subsequently traveled nodes at each depth level do not cover the rest of the area to be harvested; p. 37 “2) Initially, the source Y (Y coordinate of 14) is less than goal Y(Y coordinate of 17). So main case 1(local left path) is considered for deciding the local path. 3) Initially 17 acts as the alternate goal. So we have case 1.1 ((SourceY < AltGoalY) and (SourceX == AltGoalX)). As per the sequence preference is first given to the ‘top’ reach point of 17. In this case it happens to be scan point 16. Since 16 is not reachable (inside the imaginary square) next preference of the ‘left’ reach point is checked. Reach point number 8 of alternate goal 17 on its left is reachable and so is set the new alternate goal. This is shown in Figure 3-8”; p. 38-39 “The same case continues for alternate goal points 9 and 10. For both these cases since first reach point preference on ‘Top’ is available 10 becomes the alternate goal of 9, and similarly 11 becomes the alternate goal of 10. This is shown in Figure 3-10” Fig. 3-12 “the search begins from the root at depth level 1. If the goal is not found, the search proceeds to the second level. Here, all the nodes throughout the breadth of the level are searched for from left to right. So P1, P2 and P3 are searched to match with the goal. If not, the search proceeds to the third depth level. Again here all the nodes throughout the breadth of this level (P1C1, P1C2, P1C3 ….. P3C3) are searched”); and
repeat the selection of the next travel route element and the causing of the harvester to travel autonomously on the basis of the next travel route element and the vehicle position, wherein each selection of the next travel route element selects only a single travel route element as the next travel route element
(at each node or scan point, the system checks for a newly discovered obstacle i.e., p. 27 item 9 “case of no known or newly-discovered obstacles the vehicle continues moving along the specific pattern of trajectory till the last scan point (destination) is reached, p. 29 item 13 “When the vehicle reaches scan point 14, it finds the consecutively next scan point (in this case 15) to be marked as unreachable”; p. 30 item 14 “immediate next scan point after 14 is found to be not reachable, a search is made for the consecutively next scan points to be set”; wherein at each scan point based on dynamic rules (i.e., presence or absence of obstacles are checked using LIDAR, wherein dynamic rules include a field state, Spec. ¶90), and will either select a next single route element via a local path around an obstacle or select a next single travel route element based on the main path (i.e., p. 31 item 5 “A local path is a path that goes around the obstacle in order to avoid it and then resume the main path. In case of the main path, the ATV maneuvers using the consecutively numbered scan points along the trajectory”)
(p. 32 item 11 “per this algorithm irrespective of the position of the obstacle in the field, the source scan point and the alternate goal scan point will always differ in their Y positions (irrespective of their X positions)”; p. 33 17 “This reach point is then termed as alternate goal. The same procedure continues till the source becomes a reach point of an alternate goal along the local path”; p 33-34 “for each case based on the positioning, preferences are set to choose the reach point on left, right, bottom or top. Eight quadratic cases and specific sequence of four preferences is set for selecting each alternate goal”; p. 35-36 “As per this algorithm, to select the best reach point (alternate goal) in a local path initially the case number is matched depending upon the positioning of source and alternate goal. As per the case, the best reach point is then selected (depending upon reach ability) based on the preference given in the sequence”)
(i.e., if a new obstacle is discovered at consecutive current scan points, the selection process of selecting a next single route element must take place even if a further goal point is not the next single route element, p. 36 “If the goal point of the current scan point is not reachable due to presence of a newly-discovered obstacle, the goal point is checked for reach ability from any of its other reach points”; p. 37-46). 
	Accordingly, Ghangrekar also teaches the limitation “repeat the selection of the next travel route element and the causing of the harvester to travel autonomously on the basis of the next travel route element and the vehicle position, wherein each selection of the next travel route element selects only a single travel route element as the next travel route element”, since for every current scan point, the vehicle searches for newly discovered obstacles (abstract, p. iii “algorithm . . . path planning for ATVs in the presence of . . . newly discovered obstacles. This algorithm helps the ATV to maneuver in an open
field in a specific pattern and avoid the obstacles, if any, along its path”; p. 6 “modifies the plan locally as the robot discovers obstacles with its sensors”). For example, FIG. 3-1 – 3-2 and corresponding description in pp. 23-37, Ghangrekar teaches for each scan point (1-36, FIG. 3-1) the ATV scans in a maximum X and Y LiDAR scan range to discover new obstacles (p. 24, “10) scan point: point on the field where the vehicle will scan the 180 degree area in front of it”; 3.2.2, p. 26 titled “Avoidance of newly discovered obstacles”, “create local path for newly discovered obstacles run time when the newly discovered obstacles are detected”), which only reaches to the next scan point (FIG. 3-1, Y scan range, X scan range, p. 23,  8) “maximum distance up to which LiDAR can scan ahead”, 9) “scan area: 180 degree area in front of the LiDAR”, 13) “X scan range”, 14) “y scan range”) such that Ghangrekar teaches newly discovered obstacles are scanned for at every scan point in order to repeatedly carry out the selection of a single route element as the next travel route element in the case of an obstacle being detected. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to divide the area to be harvested disclosed in Hiramatsu into a mesh, and a point of intersection between mesh lines serves as a route changeable point where the route of the harvester is permitted to be changed using one or more dynamic rules, as taught by Ghangrekar in order to provide fine, predictable alternate paths during autonomous travel of a work site in order to avoid obstacles and to anticipate changes in that regularly occur in outdoor environments (abstract, iii “capable of path planning for ATVs in the presence of completely known and newly-discovered obstacles. This algorithm helps the ATV to maneuver in an open field in a specific pattern and avoid the obstacles, if any, along its path”) (p. 8 “outdoors there are more chances that that the environment will change over time”) (p. 8 “Algorithm built should be optimum enough for obstacle avoidance”) while covering an entire work area such as a farming field (1, “this algorithm is that it does not simply create a path between a source to its destination, but it makes sure that the vehicle covers the entire field area when navigating from the source to its destination”) and in order to provide an alternative to human driver input, such as a driver hitting a obstacle avoidance button as disclosed in Hiramatsu, in order to improve ease of use and decrease the amount of time required to complete harvesting through automation.
In addition, the limitation “repeat the selection of the next travel route element and the causing of the harvester to travel autonomously on the basis of the next travel route element and the vehicle position, wherein each selection of the next travel route element selects only a single travel route element as the next travel route element” is also an obvious use case to a PHOSITA at the time of effective filing in view of the combined teachings of Hiramatsu and Ghangrekar since Ghangrekar teaches searching for newly discovered obstacles at every scan point, and is capable of repeatedly selecting only a single route travel route element as the next travel route element, at successive scan points during a use case that a newly discovered obstacle is repeatedly discovered at successive or multiple scan points, thereby providing the benefit automatic obstacle detection and avoidance at every scan point as well as efficient path planning to complete a travel plan in view of the detected obstacles. 

	
With respect to claim 10, Hiramatsu in view of Ghangrekar disclose wherein both of endpoints of the mesh line are set as route changeable points where the route of the harvester is permitted to be changed (Ghangrekar teaches the vehicle route can be changed at any of the scan points of the field, i.e., p. 27-40, FIG. 3-3 – 3-11).  
	
With respect to claim 11, Hiramatsu in view of Ghangrekar disclose the area to be harvested is an N-cornered shape, where N is an integer of 3 or more; the travel route element set is constituted by N line sets, from a first line set to an Nth line set; and wherein each of the line sets includes lines arranged at predetermined intervals, parallel to any one side of the N-cornered shape (Hiramatsu,  FIG. 6 with corners A–D, with 4 line sets R1 – R4 arranged at predetermined intervals parallel to at least one side of the square shape). 

With respect to claim 13, Hiramatsu in view of Ghangrekar disclose the travel route element is defined by positional coordinates of at least two points in the work site, and a route identifier for identifying the travel route element and an attribute value indicating whether the travel route element is untraveled or already traveled are assigned to the travel route element (Hiramatsu, ¶ 217 “autonomous travel harvester 1 can specify the travel position V of the travel harvester 100, and specify a portion where the vehicle has already passed and a portion where the vehicle is to pass in the travel routes Rb of the travel harvester 100 on the headland HB. The travel end position Gr of the autonomous travel harvester 1 is not set on the travel route Rb where the travel harvester 100 is to travel.”). 

With respect to claim 14, Hiramatsu discloses an autonomous harvester travel system that manages autonomous travel of a harvester that travels while harvesting in a work site (¶12 “control section allows the harvester to autonomously travel along the route generated by the route generating section”), the system comprising: 
one or more processors programmed and/or configured to:
set an area to be harvested in the work site;
(¶ 111 “an outer region of a work region HA where work is conducted with the autonomous travel harvester 1 and the travel harvester 100 or with the autonomous travel harvester 1 as illustrated in FIG. 5 is set”) (FIG. 20, travel route element set including points p-u, with travel route element sets pq, qr, rs, st, tu wherein all travel elements are required to be on the harvested field, i.e., ; ¶273 “the field shape HK may be automatically generated by the remote control device 112 from the acquired travel trajectory J”; ¶ 267 “travel region specifying device (the work route generation device 150) . . . corrects field shape HK so that the field does not include a region outside the travel trajectory J”; ¶252-254 “field shape HK corresponding to a triangle rst is erroneously set as a part of the field H ( a region inside the field H) . . . the work route Ra . . . might be set outside the field H . . . prevent setting of the work route . . . in a range outside the field H . . . if it is detected that a specific point on the set field shape HK is located outside the specified travel trajectory region JA, the remote control device 112 can determine that setting of the field shape HK is in error (i.e., the field shape HK extends off from the actual field H); 257 “travel region specifying device (the work route generation device 150) with the configuration described above can help prevention of erroneous setting of the route . . . outside the field H”)
calculate a travel route element set, the travel route element set being an aggregate of multiple travel route elements to be traveled while harvesting that cover the area to be harvested, and store the travel route element set so as to be capable of readout; and
(¶112 “a route R is automatically generated. The route R includes the work route Ra and the travel route Rb. The work route Ra is a route generated in the work region HA”) (claim 1 “a route generating section configured to generate a route of the body part in the travel region, wherein in the travel region stored in the memory section”) (FIG. 20, travel route element set including points p-u, with travel route element sets pq, qr, rs, st, tu wherein all travel elements are required to be on the harvested field)
select, during travel while harvesting of the harvester in a current travel route element, a next travel route element, which is to be traveled while harvesting next after the travel while harvesting is completed for the current travel route element, sequentially from the travel route element set while the harvester is traveling within the work site, 
(i.e., FIG. 14 Ra(n) includes separate travel route elements (Ra(n-2), (Ran-4), etc., wherein during travel while harvesting in a current travel route element (i.e., 1 is in Ra(n) currently), the next travel route element which is to be traveled while harvesting is selected (i.e., Ra(n-2) after the travel while harvesting is completed for the current travel route element (i.e., after Ra(n) is completed), sequentially from the travel route element set (i.e. set of total travel route elements comprising n travel route elements), ¶ 202 “autonomous travel work vehicle 1 is configured to conduct work on every other work route Ra to the n-th work route Ra(n) in the n work routes Ra, Ra, ... generated by the work route generation device 150”; ¶ 205-26 “every other work route Ra to the work route Ra(n-1 ) preceding, by one route, the n-th work route Ra(n) in n work routes Ra, Ra, . . . formed by the work route generation device 150 . . . sequentially travels”); ¶289 “sequentially traveling on the work routes R1, R2 included in the work route Ra, the order of work routes is set as the next work route, that is, setting enters from the current work route to the next work route while skipping adjacent work routes”; wherein the same principle applies for the various other figures i.e., FIG. 6 and 11, R1-R4, FIG. 16, FIG. 17 rows Ra; FIG. 20, travel route element set including points p-u, with travel route element sets pq, qr, rs, st, tu wherein all travel elements are required to be on the harvested field. FIG. 25-32, etc.) (claim 6 “travel region specifying section configured to specify a travel region where the body part travels based on a plurality of selection points selected from the travel trajectory”) (i.e., ¶242 “the travel region where the body part 2 travels based on the plurality of selection points p through u selected from the travel trajectory J”) (Fig. 20-22)
wherein the selected next travel route element does not cover all of the rest of the area to be harvested.
(i.e., next selected route Ra(n-2) from current route Ra(n) does not cover all of the rest of the area to be harvested, merely the next row to be harvested, FIG. 15); and 
With respect to the limitation “repeat the selection of the next travel route element for the harvester to travel autonomously, wherein each selection of the next travel route element selects only a single travel route element as the next travel route element”, the specification and claim 1 indicate that sequential travel of route elements encompasses selecting during travel in a current route, the next travel route element which is to be traveled, and that a series of route elements selected in sequence , as opposed to selecting all route elements at the same time, also encompasses a repeated selection of the next route element such that each sequential selection only “selects” a single travel route element as the next route element, i.e., sequential travel of multiple route elements necessarily includes selection of a single route element that will be traveled next. For example, the specification, with respect to “in sequence” states that sequential selection includes selecting only a single next travel route element repeatedly, even when the entire route comprised of the individual next travel route elements is known in advance (i.e., Spec. ¶ 90; ¶ 128 “element selecting unit 63 sequentially selects the travel route elements on the basis of a work plan manual received from the management center KS or travel  patterns input manually from the communication terminal 4 (e.g., a linear back-and-forth travel pattern or a spiral travel pattern), the vehicle position, and the state information output from the work state evaluating unit 55”). Accordingly, selection in sequence will always only select the next single route travel element as the next travel route element. 
Hiramatsu also discloses repeatedly selecting and traveling only a single travel route element as the next travel route element set, during travel, since Hiramatsu explicitly teaches that the single route elements are traveled sequentially, i.e., each individual route element is selected for travel one after the other, in order, during travel rather than being selected for travel at the same time. See Hiramatsu (¶ 289 “if a skip of N routes is selected, a route is generated by N-route skip . . . arranging the n-the route . . . specifically, in sequentially traveling on the work routes R1, R2, . . . included in the work route Ra . . . a work route separated from the current work route . . . is set as the next work route . . . setting enters from the current work route to the next work route while skipping two adjacent work routes (e.g., traveling on R4 after R1, for example); ¶¶ 206-207 “the autonomous travel work vehicle 1 sequentially travels from the work route Ra(n-4), to the travel route Rb, the work route Ra(n-2), the travel route Rb, and then the work route Ra(n) in this order”; ¶ 296 “With the generation of routes R described above, a two-route skip that enters a next work route while skipping two or more adjacent work routes can be maintained using a simple algorithm in which the order of travel is sequentially set”). 
Hiramatsu additionally teaches that the selection of the individual next travel route element can be repeatedly changed at any time during travel while harvesting of a current route element (¶ 125 “setting of the travel end position Gr can be automatically updated in the middle of work by the work route generation device 150 in consideration of a travel position of the travel work vehicle 100” wherein changing the travel end position also necessarily changes the next travel route element to be selected next (i.e., ¶ 211, 206, FIG. 14 and corresponding description, with alternate next travel route elements being selected depending on variant end position selections, Gr1, Gr2). 
Hiramatsu additionally discloses using state information to provide vehicle movement on the basis of the vehicle position and the state information while the harvester is traveling the work site, as a result of evaluating a work environment of the harvester (¶ 86 “obstacle sensor 41 is provided in the autonomous travel harvester 1, and is connected to the control section 30 so that contact with an obstacle can be avoided”). However, Hiramatsu fails to explicitly state that a next travel route element is set on the basis of the vehicle position and the state information using one or more dynamic rules. 
Ghangrekar, from the same field of endeavor, discloses path planning of an autonomous vehicle, for example, across an outdoor farming field (FIG. 3-1, p. 23, “filed: any open space . . . farm”) wherein the next travel route element is set on the basis of the vehicle position and the state information, i.e, obstacle detection (FIG. 3.3, scan points 1-36, “obstacle”) (p. 37-41) wherein all parts of work travel required to complete work are not determined in advance (p. 36-40, i.e., 3.2.2 “The newly-discovered obstacle avoidance logic is same as that for the known obstacles. Only difference is that it is used to create to local path for newly discovered obstacles run time when the newly-discovered obstacles are detected during navigation”) and wherein the selection uses one or more dynamic rules 
(i.e., dynamic rules include state of the worksite, wherein section 3.2.2. discloses using dynamic rules by obstacle detection, 3.6.3 “obstacle detection . . . input from LIDAR and calculates obstacle position with respect to scan point”; 3.2.2 “avoidance of a newly discovered obstacle . . . If the goal point of the current scan point is not reachable due to presence of a newly-discovered obstacle, the goal point is checked for reach ability from any of its other reach points”; Example 3.3 shows selection at point 14 of a dynamically changed new travel route element from 14 to 11 instead of 14 to 15); p. 37-48 for additional examples and explanation); 
(i.e., p. 37-48; FIG. 3-14 explored, selected and subsequently traveled nodes at each depth level do not cover the rest of the area to be harvested; p. 37 “2) Initially, the source Y (Y coordinate of 14) is less than goal Y(Y coordinate of 17). So main case 1(local left path) is considered for deciding the local path. 3) Initially 17 acts as the alternate goal. So we have case 1.1 ((SourceY < AltGoalY) and (SourceX == AltGoalX)). As per the sequence preference is first given to the ‘top’ reach point of 17. In this case it happens to be scan point 16. Since 16 is not reachable (inside the imaginary square) next preference of the ‘left’ reach point is checked. Reach point number 8 of alternate goal 17 on its left is reachable and so is set the new alternate goal. This is shown in Figure 3-8”; p. 38-39 “The same case continues for alternate goal points 9 and 10. For both these cases since first reach point preference on ‘Top’ is available 10 becomes the alternate goal of 9, and similarly 11 becomes the alternate goal of 10. This is shown in Figure 3-10” Fig. 3-12 “the search begins from the root at depth level 1. If the goal is not found, the search proceeds to the second level. Here, all the nodes throughout the breadth of the level are searched for from left to right. So P1, P2 and P3 are searched to match with the goal. If not, the search proceeds to the third depth level. Again here all the nodes throughout the breadth of this level (P1C1, P1C2, P1C3 ….. P3C3) are searched”); and
repeat the selection of the next travel route element and the causing of the harvester to travel autonomously on the basis of the next travel route element and the vehicle position, wherein each selection of the next travel route element selects only a single travel route element as the next travel route element
(at each node or scan point, the system checks for a newly discovered obstacle i.e., p. 27 item 9 “case of no known or newly-discovered obstacles the vehicle continues moving along the specific pattern of trajectory till the last scan point (destination) is reached, p. 29 item 13 “When the vehicle reaches scan point 14, it finds the consecutively next scan point (in this case 15) to be marked as unreachable”; p. 30 item 14 “immediate next scan point after 14 is found to be not reachable, a search is made for the consecutively next scan points to be set”; wherein at each scan point based on dynamic rules (i.e., presence or absence of obstacles are checked using LIDAR, wherein dynamic rules include a field state, Spec. ¶90), and will either select a next single route element via a local path around an obstacle or select a next single travel route element based on the main path (i.e., p. 31 item 5 “A local path is a path that goes around the obstacle in order to avoid it and then resume the main path. In case of the main path, the ATV maneuvers using the consecutively numbered scan points along the trajectory”)
(p. 32 item 11 “per this algorithm irrespective of the position of the obstacle in the field, the source scan point and the alternate goal scan point will always differ in their Y positions (irrespective of their X positions)”; p. 33 17 “This reach point is then termed as alternate goal. The same procedure continues till the source becomes a reach point of an alternate goal along the local path”; p 33-34 “for each case based on the positioning, preferences are set to choose the reach point on left, right, bottom or top. Eight quadratic cases and specific sequence of four preferences is set for selecting each alternate goal”; p. 35-36 “As per this algorithm, to select the best reach point (alternate goal) in a local path initially the case number is matched depending upon the positioning of source and alternate goal. As per the case, the best reach point is then selected (depending upon reach ability) based on the preference given in the sequence”)
(i.e., if a new obstacle is discovered at consecutive current scan points, the selection process of selecting a next single route element must take place even if a further goal point is not the next single route element, p. 36 “If the goal point of the current scan point is not reachable due to presence of a newly-discovered obstacle, the goal point is checked for reach ability from any of its other reach points”; p. 37-46). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date select a next travel route element on the basis of the vehicle position and the state information, using dynamic rules, as taught by Ghangrekar in order to provide fine, predictable alternate paths during autonomous travel of a work site in order to avoid obstacles and to anticipate changes in that regularly occur in outdoor environments (abstract, iii “capable of path planning for ATVs in the presence of completely known and newly-discovered obstacles. This algorithm helps the ATV to maneuver in an open field in a specific pattern and avoid the obstacles, if any, along its path”) (p. 8 “outdoors there are more chances that that the environment will change over time”) (p. 8 “Algorithm built should be optimum enough for obstacle avoidance”) while covering an entire work area such as a farming field (1, “this algorithm is that it does not simply create a path between a source to its destination, but it makes sure that the vehicle covers the entire field area when navigating from the source to its destination”) and in order to provide an alternative to human driver input, such as a driver hitting a obstacle avoidance button as disclosed in Hiramatsu, in order to improve ease of use and decrease the amount of time required to complete harvesting through automation. 
In addition, the limitation “repeat the selection of the next travel route element and the causing of the harvester to travel autonomously on the basis of the next travel route element and the vehicle position, wherein each selection of the next travel route element selects only a single travel route element as the next travel route element” is also an obvious use case to a PHOSITA at the time of effective filing in view of the combined teachings of Hiramatsu and Ghangrekar since Ghangrekar teaches searching for newly discovered obstacles at every scan point, and is capable of repeatedly selecting only a single route travel route element as the next travel route element, at successive scan points during a use case that a newly discovered obstacle is repeatedly discovered at successive or multiple scan points, thereby providing the benefit automatic obstacle detection and avoidance at every scan point as well as efficient path planning to complete a travel plan in view of the detected obstacles. 


With respect to claim 17, Hiramatsu in view of Ghangrekar disclose multiple harvesters are deployed in the work site and the route element selecting unit selects the next travel route element from the travel route element set on the basis of the vehicle position of another harvester, included in the state information received from the other harvester (Hiramatsu i.e., 1, 100, FIG. 6, 15-17) (Hiramatsu ¶107 “route generation setting mode, a selection screen for selecting a position at which the travel harvester 100 travels relative to the autonomous travel harvester 1 is displayed. That is, a positional relationship between the autonomous travel harvester 1 and the travel harvester 100 is set”) (Hiramatsu ¶113 “The work route Ra and the travel route Rb are generated for each of the autonomous travel harvester 1 and the travel harvester 100”).

With respect to claim 18, Hiramatsu in view of Ghangrekar disclose the travel route element set is a mesh line set constituted by mesh lines that divide the area to be harvested into a mesh (Ghangrekar FIG. 3.1), and a point of intersection between mesh lines serves as a route changeable point where the route of the harvester is permitted to be changed (Ghangrekar FIG. 3.1 “scan points”) (Ghangrekar p. 1, par. 1) (Ghangrekar p. 2, par. 2 “data is used to build a virtual map of its surroundings and build a path on the fly as the robot proceeds”) (Ghangrekar p. 8 “optimal and robust path planning algorithm for maneuvering of autonomous vehicles in outdoor environment . . . Localize the robot inside the map; The path should be so that the vehicle covers the entire field area; Algorithm built should be optimum enough for obstacle avoidance”) (Ghangrekar p. 18, par. 2) (Ghangrekar p. 23, a)-d)) (Ghangrekar p. 25 “Local path: The sub route other than the main regular path to be followed during navigation. It is created to go around any obstacle”) (Ghangrekar FIG. 3-3) (Ghangrekar p. 32 “The local path from 14 to 17 consists of scan points 14, 11, 10, 9, 8 and 17. As can be seen from the Figure 3-3, starting from the source, every next point is a reach point of its preceding scan point”).
	
With respect to claim 19, Hiramatsu in view of Ghangrekar disclose the travel route element set is a parallel line set constituted by parallel lines that are parallel to each other and divide the area to be harvested into rectangular shapes, (Ghangrekar FIG. 3.1 “scan points”) (Ghangrekar p. 1, par. 1) (Ghangrekar p. 2, par. 2 “data is used to build a virtual map of its surroundings and build a path on the fly as the robot proceeds”) (Ghangrekar p. 8 “optimal and robust path planning algorithm for maneuvering of autonomous vehicles in outdoor environment . . . Localize the robot inside the map; The path should be so that the vehicle covers the entire field area; Algorithm built should be optimum enough for obstacle avoidance”) (Ghangrekar p. 18, par. 2) (Ghangrekar p. 23, a)-d)) (Ghangrekar p. 25 “Local path: The sub route other than the main regular path to be followed during navigation. It is created to go around any obstacle”) (Ghangrekar FIG. 3-3) (Ghangrekar p. 32 “The local path from 14 to 17 consists of scan points 14, 11, 10, 9, 8 and 17. As can be seen from the Figure 3-3, starting from the source, every next point is a reach point of its preceding scan point”) and movement from one end of one travel route element to one end of another travel route element is executed through U-turn travel by the harvester (Hiramatsu ¶289 “autonomous travel harvester 1 can turn on the travel route Rb with a margin without the necessity for a steep turn”).  

	With respect to claim 20, Hiramatsu in view of Ghangrekar disclose the one or more processors are further programmed and/or configured to select, during travel while harvesting of the harvester in the current travel route element, using the one or more dynamic rules and one or more static rules, the next travel route element.
	(static: Hiramatsu ¶112 “a route R is automatically generated. The route R includes the work route Ra and the travel route Rb. The work route Ra is a route generated in the work region HA”) (claim 1 “a route generating section configured to generate a route of the body part in the travel region, wherein in the travel region stored in the memory section”) (FIG. 20, travel route element set including points p-u, with travel route element sets pq, qr, rs, st, tu wherein all travel elements are required to be on the harvested field)
	(static: Ghangrekar, p. 26-27, FIG. 3.3 “A definite pattern is pre decided for the trajectory (as indicated by the black arrows in Figure 3-3). This pattern is so as to cover the entire field area
	(dynamic: Hiramatsu ¶85-86  “acquire a travel state . . . various types of information . . . obstacle sensor . . . connected to control section 30 so that contact with an obstacle can be avoided . . . obstacle sensor 41 constituted by a laser”; ¶104 “If an obstacle is present on the field H, the tractor is moved to the position of the obstacle, and an obstacle setting button (not shown) is touched so that the tractor can travel around the obstacle” – an example of “commands from the monitoring party”)
	(dynamic: Ghangrekar, i.e., dynamic rules include state of the worksite, wherein section 3.2.2. discloses using dynamic rules by obstacle detection, 3.6.3 “obstacle detection . . . input from LIDAR and calculates obstacle position with respect to scan point”; 3.2.2 “avoidance of a newly discovered obstacle . . . If the goal point of the current scan point is not reachable due to presence of a newly-discovered obstacle, the goal point is checked for reach ability from any of its other reach points”; Example 3.3 shows selection at point 14 of a dynamically changed new travel route element from 14 to 11 instead of 14 to 15); p. 37-48 for additional examples and explanation) (i.e., p. 37-48; FIG. 3-14 explored, selected and subsequently traveled nodes at each depth level do not cover the rest of the area to be harvested; p. 37 “2) Initially, the source Y (Y coordinate of 14) is less than goal Y(Y coordinate of 17). So main case 1(local left path) is considered for deciding the local path. 3) Initially 17 acts as the alternate goal. So we have case 1.1 ((SourceY < AltGoalY) and (SourceX == AltGoalX)). As per the sequence preference is first given to the ‘top’ reach point of 17. In this case it happens to be scan point 16. Since 16 is not reachable (inside the imaginary square) next preference of the ‘left’ reach point is checked. Reach point number 8 of alternate goal 17 on its left is reachable and so is set the new alternate goal. This is shown in Figure 3-8”; p. 38-39 “The same case continues for alternate goal points 9 and 10. For both these cases since first reach point preference on ‘Top’ is available 10 becomes the alternate goal of 9, and similarly 11 becomes the alternate goal of 10. This is shown in Figure 3-10” Fig. 3-12 “the search begins from the root at depth level 1. If the goal is not found, the search proceeds to the second level. Here, all the nodes throughout the breadth of the level are searched for from left to right. So P1, P2 and P3 are searched to match with the goal. If not, the search proceeds to the third depth level. Again here all the nodes throughout the breadth of this level (P1C1, P1C2, P1C3 ….. P3C3) are searched”)

		
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu in view of Ghangrekar and further in view of U.S. Patent Application Publication No. 2016/0174453 to Matsuzki et al. (“Matsuzaki”)
With respect to claim 12, Hiramatsu in view of Ghangrekar disclose the area to be harvested is a quadrangle (Hiramatsu, FIG. 4) (Hiramatsu, ¶103, any field shape can be created, i.e., “specify a field shape”); and the travel route element set is constituted by a first line set arranged at predetermined intervals and parallel to a first side of the quadrangle (Hiramatsu, FIG. 5).  Hiramatsu in view of Ghangrekar fail to disclose additional line sets arranged at predetermined intervals for additional sides of the quadrangle.  However, implementing additional line sets along sides of a shape was known to one of ordinary skill in the art at the time of the effective filing date.  For example, Matsuzaki discloses additional line sets parallel to each side of a given shape harvesting field (i.e., FIG. 2-4).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement additional travel route line sets parallel to the sides of the quadrangle in Hiramatsu in view of Ghangrekar in order to increase traveling and turning maneuverability in a given area (Matsuzaki, ¶4 “effective realization of the central work land traveling consisting mainly of straight traveling and the headland traveling involving complicated turn”). 
	In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a set of travel lines parallel to the sides of the quadrangle shaped field in Hiramatsu in view of Ghangrekar since there are a finite number of travel line possibilities to cover an entire field of a given shape and a finite number of predictable potential solutions (i.e. concentric field shaped lines, only rows, only columns, rows and columns, etc.) to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. 
	Furthermore, for any given shape field to be covered, selecting a particular set of travel lines to cover the field was a well-known design choice to one of ordinary skill in the art at the effective filing date, since it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP 2144.04 IV, B.  In addition, the Specification does not disclose that four travel line sets parallel to the sides of a given shape serves any particular advantage or purpose over travel line sets parallel to less than 4 sides of a given shape, as disclosed by Hiramatsu in view of Ghangrekar.  Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Response to Arguments
Applicant’s arguments with respect to claims 1, 7, 9 and 14 have been considered but are moot in view of the newly formulated grounds of rejection necessitated by applicant’s amendment. However, at least one argument remains relevant to the current rejection. 
On Amend. 11-12 Applicant argues Ghangrekar fails to disclose all claim 1 limitations (similarly recited in the other independent claims) including the newly amended claim limitation, imported from canceled claim 21. Claim 1 recites: 
“calculate a travel route element set, the travel route element set being an aggregate of multiple travel route elements to be traveled, while harvesting that cover the area to be harvested . . . select, during travel while harvesting of the harvester in a current travel route element, using one or more dynamic rules, a next travel route element which is to be traveled while harvesting after the travel while harvesting is completed for the current travel route element, sequentially from the travel route element set, cause the harvester to travel autonomously on the basis of the next travel route element . . . repeat the selection of the next travel route element and the causing of the harvester to travel autonomously on the basis of the next travel route element and the vehicle position, wherein each selection of the next travel route element selects only a single travel route element as the next travel route element”
First, claims 1, 7, 9 and 14 are rejected using a combination of references, i.e., Hiramatsu in view of Ghangrekar and Applicant only refers to Ghangrekar in the argument. Such arguments are not persuasive since one cannot show nonobviousness “by attacking references individually” where the rejections are based on combinations of references.  In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing In re Keller, 642 F.2d 413, 425 (CCPA 1981)).
Second, with respect to the bolded portions above, the specification and claim 1 indicate that sequential travel of route elements encompasses selecting during travel in a current route, the next travel route element which is to be traveled, and that a series of route elements selected in sequence5, as opposed to selecting all route elements at the same time, also encompasses a repeated selection of the next route element such that each sequential selection only “selects” a single travel route element as the next route element, i.e., sequential travel of multiple route elements necessarily includes selection of a single route element that will be traveled next. For example, the specification, with respect to “in sequence” states that sequential selection includes selecting only a single next travel route element repeatedly, even when the entire route comprised of the individual next travel route elements is known in advance (i.e., Spec. ¶ 90; ¶ 128 “element selecting unit 63 sequentially selects the travel route elements on the basis of a work plan manual received from the management center KS or travel  patterns input manually from the communication terminal 4 (e.g., a linear back-and-forth travel pattern or a spiral travel pattern), the vehicle position, and the state information output from the work state evaluating unit 55”). Accordingly, selection in sequence will always only select the next single route travel element as the next travel route element. 
As detailed above in the newly formulated rejection, Hiramatsu also discloses repeatedly selecting and traveling only a single travel route element as the next travel route element set, during travel, since Hiramatsu explicitly teaches that the single route elements are traveled sequentially, i.e., each individual route element is selected for travel one after the other, in order, during travel rather than being selected for travel at the same time. See Hiramatsu (¶ 289 “if a skip of N routes is selected, a route is generated by N-route skip . . . arranging the n-the route . . . specifically, in sequentially traveling on the work routes R1, R2, . . . included in the work route Ra . . . a work route separated from the current work route . . . is set as the next work route . . . setting enters from the current work route to the next work route while skipping two adjacent work routes (e.g., traveling on R4 after R1, for example); ¶¶ 206-207 “the autonomous travel work vehicle 1 sequentially travels from the work route Ra(n-4), to the travel route Rb, the work route Ra(n-2), the travel route Rb, and then the work route Ra(n) in this order”; ¶ 296 “With the generation of routes R described above, a two-route skip that enters a next work route while skipping two or more adjacent work routes can be maintained using a simple algorithm in which the order of travel is sequentially set”). 
Although this alone is sufficient to disclose the amended limitation, Hiramatsu additionally teaches that the selection of the individual next travel route element can be repeatedly changed at any time during travel while harvesting of a current route element (¶ 125 “setting of the travel end position Gr can be automatically updated in the middle of work by the work route generation device 150 in consideration of a travel position of the travel work vehicle 100” wherein changing the travel end position also necessarily changes the next travel route element to be selected next (i.e., ¶ 211, 206, FIG. 14 and corresponding description, with alternate next travel route elements being selected depending on variant end position selections, Gr1, Gr2). 
Furthermore, with respect to Ghangrekar, Applicant asserts because Ghangrekar discloses selecting “all of the points needed to complete a local path to go around an obstacle and resume the main path”, this means that Ghangrekar does not discloses, teach or suggest selecting “only a single travel route element as the next travel route element" that is selected "during travel while harvesting of the harvester in a current travel route element" (Amend. 9), citing p. 31-40 of Ghangrekar, specifically the disclosures related to stacks. 
However, the portion cited by Applicant and the arguments presented by Applicant fail to address the citations provided in the final office action for the newly imported claim limitations recited in the independent claim (found in the canceled claim 21 rejection, final act. p. 23-24). Specifically, for the limitation “repeat the selection of the next travel route element and the causing of the harvester to travel autonomously on the basis of the next travel route element and the vehicle position, wherein each selection of the next travel route element selects only a single travel route element as the next travel route element” the final office action cited these portion of Ghangrekar (emphasis added):
(Ghangrekar, at each node or scan point, the system checks for a newly discovered obstacle i.e., p. 27 item 9 “case of no known or newly-discovered obstacles the vehicle continues moving along the specific pattern of trajectory till the last scan point (destination) is reached, p. 29 item 13 “When the vehicle reaches scan point 14, it finds the consecutively next scan point (in this case 15) to be marked as unreachable”; p. 30 item 14 “immediate next scan point after 14 is found to be not reachable, a search is made for the consecutively next scan points to be set”; wherein at each scan point based on dynamic rules (i.e., presence or absence of obstacles are checked using LIDAR, wherein dynamic rules include a field state, Spec. ¶90), and will either select a next single route element via a local path around an obstacle or select a next single travel route element based on the main path (i.e., p. 31 item 5 “A local path is a path that goes around the obstacle in order to avoid it and then resume the main path. In case of the main path, the ATV maneuvers using the consecutively numbered scan points along the trajectory”)
(p. 32 item 11 “per this algorithm irrespective of the position of the obstacle in the field, the source scan point and the alternate goal scan point will always differ in their Y positions (irrespective of their X positions)”; p. 33 17 “This reach point is then termed as alternate goal. The same procedure continues till the source becomes a reach point of an alternate goal along the local path”; p 33-34 “for each case based on the positioning, preferences are set to choose the reach point on left, right, bottom or top. Eight quadratic cases and specific sequence of four preferences is set for selecting each alternate goal”; p. 35-36 “As per this algorithm, to select the best reach point (alternate goal) in a local path initially the case number is matched depending upon the positioning of source and alternate goal. As per the case, the best reach point is then selected (depending upon reach ability) based on the preference given in the sequence”)
(i.e., if a new obstacle is discovered at consecutive current scan points, the selection process of selecting a next single route element must take place even if a further goal point is not the next single route element, p. 36 “If the goal point of the current scan point is not reachable due to presence of a newly-discovered obstacle, the goal point is checked for reach ability from any of its other reach points”; p. 37-46). 
	Accordingly, Ghangrekar also teaches the limitation “repeat the selection of the next travel route element and the causing of the harvester to travel autonomously on the basis of the next travel route element and the vehicle position, wherein each selection of the next travel route element selects only a single travel route element as the next travel route element”, since for every current scan point, the vehicle searches for newly discovered obstacles (abstract, p. iii “algorithm . . . path planning for ATVs in the presence of . . . newly discovered obstacles. This algorithm helps the ATV to maneuver in an open
field in a specific pattern and avoid the obstacles, if any, along its path”; p. 6 “modifies the plan locally as the robot discovers obstacles with its sensors”). For example, FIG. 3-1 – 3-2 and corresponding description in pp. 23-37, Ghangrekar teaches for each scan point (1-36, FIG. 3-1) the ATV scans in a maximum X and Y LiDAR scan range to discover new obstacles (p. 24, “10) scan point: point on the field where the vehicle will scan the 180 degree area in front of it”; 3.2.2, p. 26 titled “Avoidance of newly discovered obstacles”, “create local path for newly discovered obstacles run time when the newly discovered obstacles are detected”), which only reaches to the next scan point (FIG. 3-1, Y scan range, X scan range, p. 23,  8) “maximum distance up to which LiDAR can scan ahead”, 9) “scan area: 180 degree area in front of the LiDAR”, 13) “X scan range”, 14) “y scan range”). 
	The argument presented by Applicant only considers a portion of the disclosure of Ghangrekar related to “known obstacles”, i.e., pp. 31-32, referencing FIG. 3-5, 3-6 where an imaginary square surrounds a “known obstacle” and fails to consider the portions cited in the final office action for unknown obstacles. This is evidenced by the fact that Applicants’ argument hinges on the assertion that  Ghangrekar only discloses selecting a path around a known obstacle from its current position to a final position. However, not all obstacles are known. Rather, any number of obstacles could be newly discovered at any of the scan points such that a complete route from a current position to the final destination could not possibly be determined a priori. As cited above, Ghangrekar teaches newly discovered obstacles are scanned for at every scan point in order to repeatedly carry out the selection of a single route element as the next travel route element in the case of an obstacle being detected. Accordingly, Applicants’ arguments are unpersuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The plain ordinary meaning of sequentially is “one after the other”. See Dictionary.com definition of sequentially, available at https://www.dictionary.com/browse/sequentially. 
        2 “dynamic rules” are not provided with a limiting definition in the specification other than that they are “used in real time during work travel”. However, the specification states “¶90 “The dynamic rules include
        the state of the harvester 1, the state of the work site, commands from a monitoring party (including a driver, an administrator, and so on), in real time”.  . . . [v]arious types of primary information ( a work environment) are input to the work state evaluating unit 55 as input parameters required for such evaluation . . . signals from various sensors and switches provided in the harvester 1, but also weather information, time information, external facility information from drying facilities or the like, and so on . . . state information of the other harvesters”). 
        3   Although the term “mesh” is not provided with a limiting definition in the specification, it is characterized as a “shape” and also described in terms of functionality in some embodiments. The plain ordinary meaning of “mesh” is considered in this case to be intersecting potential travel paths.  See Collins dictionary, definition 1 for “mesh” (“intersecting strands”), available at: https://bit.ly/2Fre984; see also Published Specification ¶21 (“a mesh pattern constituted by diagonal lines”); ¶23 (“mesh lines serving as travel route elements that form a base, which enables zigzag travel and spiral travel”); ¶ 33 (“calculation for finding the mesh line set constituted by the mesh lines, and ultimately the generation of the travel route element set, it is preferable that the area to be harvested have a simple geometric shape”); ¶78 (“curved mesh lines”); ¶ 89 (“multiple mesh lines extending in the vertical and horizontal directions . . . the end points of the mesh lines function as nodes and the sides of each mesh segmented by the mesh lines function as links, enabling travel having a high level of freedom”); ¶103 (“points of intersection between and endpoints of the mesh lines”); ¶103 (“the points of intersection between and the endpoints of the mesh lines function as the route changeable points that permit the harvester 1 to change its route.”); ¶123 (“mesh shape”); ¶205 (“a mesh shaped straight line set”); ¶ 211 (“the "mesh lines" according to the present invention need not be straight lines . . . FIG. 33, the mesh lines in the horizontal direction with respect to the diagram are straight lines, whereas the mesh lines in the vertical direction with respect to the diagram are curved”)
        4 The plain ordinary meaning of sequentially is “one after the other”. See Dictionary.com definition of sequentially, available at https://www.dictionary.com/browse/sequentially. 
        5 The plain ordinary meaning of sequentially is “one after the other”. See Dictionary.com definition of sequentially, available at https://www.dictionary.com/browse/sequentially.